DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ RCE application filed on August 3, 2021 and wherein the Applicant has amended claims 1-2, 8, 13, 20, 22, added a dependent claim 23, and claim 5 was previously canceled.
In virtue of this communication, claims 1-4, 6-23 are currently pending in this Office Action.
With respect to the objection of claim 1-4, 6-22 due to formality issues, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 1 of page 9 in Remarks filed on August 3, 2021, have been fully considered and the argument is persuasive. Therefore, the objection of claim 1-4, 6-22 due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claim 20 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 1 of page 10 in Remarks filed on August 3, 2021, have been fully considered and the argument is persuasive. Therefore, the rejection of claim 20 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.


Double Patenting Rejection
The text of those sections of Title above not included in this action can be found in a prior Office action.
The applicant argued “that independent claims 1, 13, 20 have been amended to more particularly point out various features, Accordingly, applicant respectfully requests that the double patenting rejection be withdrawn”, as asserted in paragraph 4 of page 9 in Remarks filed on August 3, 2021.
In response to the argument above, the Office respectfully disagrees because the amendment independent claim 1 of the current application is not patentable distinct from the conflicting claim 1 of U.S. Patent No. 9,557,960 B2 and conflicting claim 1 of U.S. Patent No. 10466957 B2 and in view of Koyama (US 5581621 A), and see the prior art rejection of claim 1 under 35 USC 103(a) below, and therefore, the rejection of claims 1, similar to other independent claims 13, 20, on the ground of nonstatutory obviousness-type double patenting in view of Koyama (above) is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claim 1, 4, 6-10, 13, 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Alves et al (US 20140105412 A1, hereinafter Alves) and in view of references Engelbrecht et al (US 20080085007 A1, hereinafter Engelbrecht) and Koyama et al (US 5581621 A, hereinafter Koyama).
Claim 13: Alves teaches a method (title and abstract, ln 1-15 and figs. 11, 13 and method in figs. 5-9), comprising: 
converting an ambient sound into a digitized ambient sound (through an analog-to-digital converter applied to microphone signal, including external microphone signal me(k) from the external microphone 102 in fig. 11, ADC para [0028] and similar situation in fig. 10A, para [0155]);
storing, in a memory (e.g., data storage 210, in a memory 204 in a remote computer in fig. 2), one or more stored sound profiles and a respective set of processing parameters associated with each of the one or more stored sound profiles (store user profiles 212, para [0068]; the user profile 212 includes profiles each of which further includes one or more noise environment profiles having controller coefficients for each ear cup and associated with the one or more noise environment profiles, para [0068], including environment noise samples, para [0148]); 
analyzing the digitized ambient sound to create an ambient sound profile (me(k), sent to a remote computer para [0163]; determining current noise environment based on repetitive and/or continuous noise patterns received through the microphone signal me(k), para [0141], at step 902 in fig. 9);

in response to determining that the ambient sound profile does not match one of the one or more stored sound profiles (a new noise environment detected by comparing to the stored noise environment, e.g., a difference between the current noise environment and a previously stored noise environment being above a predetermined threshold for a period of time at step 904 to 906 in fig. 9, para [0143]):
	selecting previously stored processing parameters associated with a closed stored sound profile to the ambient sound profile (at step 906 in fig. 9, new controller coefficients are determined based on a set of previously determined controller coefficients, to be closed to a stored noise environment with the associated controller coefficients, e.g., and retrieving the associated controller coefficients for the unmatched new noise environment above, para [0147]-[0148]);
	receiving one or more processing parameters based at least in part on information received from the selecting above (the controller 1106 receiving the associated controller coefficients in fig. 11 for updating the ear cup of headphones with the new controller coefficients, para [0149], and thus, the controller 1106 is inherently receiving the new controller coefficients for the updating above);
generating digitized processed sound by processing the digitized ambient sound in accordance with the one or more processing parameters (updating the controller 
converting the digitized processed sound into processed output sound (y(k) or Spk(k) through DAC, etc. in fig. 10A).
However, Alves does not explicitly teach in response to the disclosed determination that the ambient sound profile does not match one of the one or more stored sound profiles: providing a GUI on a display of a computing device for one of entering one or more user-entered processing parameters to be associated with the ambient sound profile that does not match one of the one or more stored sound profiles; or the disclosed selecting previously stored processing parameters associated with the closed stored sound profile to the ambient sound profile; receiving one or more processing parameters based at least in part on information received via the GUI. 
Alves further teaches a different embodiment (a user interface of the headphones and the remote computer to enable the user to update the controller designs for each ear cup with previously determined and stored controller designs, which provides additional insight into variety of combinations of embodiments, para [0101]; including a GUI in figs. 14A-14D) and wherein 
providing a GUI on a display of a computing device (the user interface on the remote computer device and displayed shown in figs. 14A-14D, para [0101]; allow the user to 
entering one or more user-entered processing parameters to be associated with the ambient sound profile that does not match one of the one or more stored sound profiles (prompting use/create environment profile 1404 in fig. 14A, para [0180]; 
entering new environment name, entering new values of the low frequency band and high frequency band via the sliding buttons for the entered environment name in fig. 14D, para [0185]) or 
selecting previously stored processing parameters associated with a closed stored sound profile to the ambient sound profile (fig. 14C, prompting the user to selected a predetermined and saved environment profile with the parameters such as a value at the low frequency band and a value at the high frequency band through the selection buttons 1419-1421 in fig. 4C); 
receiving one or more processing parameters based at least in part on information received via the GUI (selecting button to update the headphones based on changes in the noise environment through the GUI, para [0184]); and
generating digitized processed sound by processing the digitized ambient sound in accordance with the one or more processing parameters (updating the controller coefficients, para [0149]-[0150]; generating the audio signal y(k) through the controller 1106 based on the updated controller coefficients cn(k) in fig. 11, para [0178]) that adjust one or more decibel levels associated with frequency ranges of the digitized ambient sound (the controller is FIR filters, para [0178] and allowing the noise to be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the providing of the GUI on the display of the computing device for one of entering one or more user-entered processing parameters to be associated with the ambient sound profile that does not match one of the one or more stored sound profiles; or the disclosed selecting previously stored processing parameters associated with the closed stored sound profile to the ambient sound profile; receiving one or more processing parameters based at least in part on information received via the GUI , as taught by Alves in the different embodiment, to the step of in response to the determination that the ambient sound profile does not match one of the one or more stored sound profiles, as taught by Alves, for the benefits discussed above.
However, the combination of Alves and Alves in the different embodiment does not explicitly teach the disclosed providing of the GUI on the display of the computing device is because the disclosed in response to determining above.
Koyama teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-20 and a system in fig. 1 and method steps in fig. 16) and wherein in response to determining that an ambient sound profile does not match one of the one or more stored sound profiles (comparing between goal profile and measured frequency response profile at step S8e through S8a, S8b-S8c and the comparison between above is greater than 140 dB at step S8e to S8f), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein providing of the GUI on the display of the computing device is in response to determining that an ambient sound profile does not match one of the one or more stored sound profiles, as taught by Koyama, to the providing the graphical user interface on the computing device and in response to determining that the ambient sound profile does not match one of the one or more stored sound profiles in the method, as taught by Alves and Alves’ different embodiment above, for the benefits discussed above.
Claim 20 has been analyzed and rejected according to claim 13 above and the combination of Alves and Koyama further teaches a computer program product being embodied in a tangle non-transitory computer readable storage medium and computer instructions (Alves, non-transitory processor-readable removable storage device with computer 
Claim 1 has been analyzed and rejected according to claims 13 and 20 above and the combination of Alves and Koyama further teaches an active acoustic filter system (Alves, title and abstract, ln 1-15 and figs. 11, 13 and the system in fig. 1 and Koyama, title and abstract, ln 1-20 and a computer system in fig. 1, including a parametric equalizer 21 and network adjustment unit 22 in fig. 3), comprising: 
a housing (Alves, noise cancellation headphones 110 in fig. 1 and a hearing device in fig. 2 and the element 100 in fig. 1 and Koyama, automobile audio systems, col 1, ln 16-19);
an active acoustic filter configured to convert an ambient sound into a digitized ambient sound, wherein the active acoustic filter comprises a microphone, a preamplifier, an analog to digital converter, a digital to analog converter, an amplifier, and a speaker that are disposed within the housing (Alves, including ambient sound pickup a microphone 1010, a pre-amplifier 1012, a ADC 1016, a DAC 1016, in-housed DAC 1002, power –amp 1006, and speaker 1008 in fig. 10A and Koyama, a microphone 8, speaker 4 as an output device, amplifier 3, etc. in fig. 1);
a memory (Alves, memory 204 in fig. 2 and Koyama, memory 25 in fig. 1)
one or more processors (Alves, processor 202 and Koyama, DSP unit 2, a center unit 1 in fig. 1).
Claim 4: the combination Alves and Koyama further teaches, according to claim 1 above, wherein, when the ambient sound profile matches one of the one or more stored sound profiles, the at least one of the one or more processors (Alves, matches between the new noise environment and the previously stored noise environment and p.12, para 147, and Koyama, fig. 
retrieve the set of processing parameters associated with the stored sound profile that matches the ambient sound profile (Alves, previously stored coefficients for the previous noise environment is loaded into the headphones and p.12, para 147, and Koyama, inputting the goal curve at step S7 in fig. 16), and
generate digitized processed sound by processing the digitized ambient sound in accordance with the set of processing parameters retrieved from the memory (Alves, the controller 1106 outputting the signal y(k) with the updated and previously stored coefficients to the speaker in fig. 10A and 11 and p.12, para 147-149 and Koyama, applying the equalizer with adjustment coefficients and network adjustment with adjustment parameters to the input audio signal from the audio input unit 20 in fig. 2).
Claim 6: the combination of Alves and Koyama further teaches, according to claim 1 above, wherein the housing is an earbud housing configured to fit, at least partially, within and be supported by a user’s ear (Alves, earbuds or earphones, p.2, para 24).
Claim 7: the combination of Alves and Koyama further teaches, according to claim 1 above, wherein the memory is disposed within the housing (Alves, a memory to store the data and p.8, para 91 and the memory is in the smartphone housing in figs. 1-2 and Koyama, the memory 25 in the DSP 2 in figs. 1-2).
Claim 8: the combination of Alves and Koyama further teaches, according to claim 1 above, a personal computing device configured for communication with the one or more processors via a wireless communications link (Alves, headphones 110 wirelessly coupled to the 
Claim 9: the combination of Alves and Koyama further teaches, according to claim 1 above, wherein processing the digitized ambient sound includes one or more of amplification, attenuation, equalization, reverberation, and noise suppression (Alves, through the LPF 1004, amplification 1006, in fig. 10A and FIR in the controller in fig. 11 and p.14, para 172 and Koyama, the amplifiers 3, equalizers 21, network adjustment unit 22, etc., in figs. 1-2).
Claim 10: the combination of Alves and Koyama further teaches, according to claim 1 above, wherein each set of processing parameters includes parameters to cause the one or more processors to perform one or more of amplification, attenuation, equalization, reverberation, and noise suppression (Alves, noise attenuation and filtering via the FIRs, p.14, para 167 and para 172 and equalization processing 21 in fig. 1, and amplifiers 3 in fig. 1).
Claim 16: the combination Alves and Koyama further teaches, according to claims 1 and 6 above, wherein the processing is performed by a processor housed in a housing configured to fit, at least partially, with and be supported by a user’s ear (Alves, the controller is in headphones in figs. 4A-4C).
Claim 17 has been analyzed and rejected according to claims 16 and 7 above.
Claim 18 has been analyzed and rejected according to claims 13 and 9 above.
Claim 19 has been analyzed and rejected according to claims 13 and 10 above.
	Claim 21: the combination of Alves and Koyama further teaches, according to claim 1 above, wherein at least one of the one or more processors is configured to:

retrieve the processing parameters associated with the closed stored sound profile (Alves, through creating a new noise environment profile, p.15, para 183 and including controller coefficients due to previously determined plant model, p.15, para 182 and the noise environment profile includes the controller coefficients, p.6, para 68); and 
process the digitized ambient sound in accordance with the processing parameters associated with the closet stored sound profile (Alves, through the controller 1106 to generate the audio signal y(k) based on the updated controller coefficients cn(k) in fig. 11 and p.15, para 178 and Koyama, through the tuned equalizer 21 and network filter 22 in fig. 2).
Claim 22: the combination of Alves and Koyama further teaches, according to claim 1 above, wherein at least a portion of the set of processing parameters stored in the memory was retrieved from a device via a network (Alves, the remote computer provides operating parameters to the headphones and each controller is updated according to the operating parameters, the remote computer manages user profiles, and noise environment profiles including the operating parameters, para [0035]-[0036], and Koyama, the coefficients stored in the personal computer and the analyzer to the DSP unit 2 in fig. 1).
	Claim 23: the combination of Alves and Koyama further teaches, according to claim 1 above, wherein the one or more processors are further configured to:

generate modified digitized processed sound by processing the digitized ambient sound in accordance with the user-entered modified processing parameters (through the updated controller coefficients implemented by the controller 410 in fig. 1 and Koyama, via the adjustment equalizer 21 and network adjustment unit 22 in fig. 2).

Claims 2-3, 11-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Alves (above), and in view of references Koyama (above), and Takagi et al (US 20010005420 A1, hereinafter Takagi).
Claim 2: the combination of Alves and Koyama teaches all the elements of claim 2, according to claim 1 above, including wherein the processor is configured to determine whether or not the ambient sound profile matches one or more of the stored sound profiles by evaluating similarity between the ambient sound profile and the stored sound profile (Alves, match between the new noise environment and the previous noise environment with previously stored controller designs and p.12, para 147, and Koyama, compared to the goal profile from the measure frequency response at step S8e, evaluating the difference between at except the evaluating similarity is performed by calculating a similarity metric between the ambient sound profile and the stored sound profile.
Takagi teaches an analogous field of endeavor by disclosing active acoustic filter system (title and abstract, ln 1-11 and fig. 1) and wherein a processor is disclosed (computer including parameter production element 2 and displaying element 3 in fig. 1 and p.4, para 68-69 and computer, p.5, para 80) and configured to determine whether or not the ambient sound profile (represented by solution candidates Ph in step SP66 of fig. 7) matches one or more of the stored sound profiles (solution vector set Pik, i=1, 2, 3, …, m, k=1, 2, 3, …, n and p.5-6, para 87) by calculating a similarity metric between the ambient sound profile and the stored sound profile (Qikh in step SP67 of fig. 7 by evaluating Euclidean distances d14:d24:d34 with widths and p.8, para 128-129) for finding a best fitting parameters applied to the hearing aid (p.8, para 131-132).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the evaluating similarity is performed by calculating the similarity metric between the ambient sound profile and the stored sound profile, as taught by Takagi, to the evaluating similarity in the determination whether or not the ambient sound profile matches one or more of the stored sound profiles in the active acoustic filter system, as taught by the combination of Alves and Koyama, for the benefits discussed above.
Claim 3: the combination of Alves, Koyama, and Takagi further teaches, according to claim 2 above, wherein each of the one or more stored sound profiles and the ambient sound profile is expressed as an n-dimensional vector (Takagi, Pik and Ph and the discussion in claim 2 
Claim 11: the combination of Alves, Koyama, and Takagi further teaches, according to claim 1 above, wherein the ambient sound profile comprises a plurality of n characteristics (Alves, defining transfer function for generating noise canceling signal, including volume, location, time, motion, etc. and p.2, para 23 and Koyama, frequency response with multiple frequency values and amplitude values as pair in figs. 17-18) and is represented as a vector of the plurality of n characteristics (Takagi, representative of vector matric represented by Pik and Ph etc. and p.5-6, para 87), wherein each of the plurality of n characteristics is a different type of characteristic of ambient sound experienced by the active acoustic filter system (Alves, the operating parameters include coefficients to define transfer function, para [0026], Koyama, including measured frequency response profile, average level of frequency response profile at steps S8b, S8c, respectively in fig. 16).
Claim 12: the combination of Alves, Koyama, and Takagi further teaches, according to claim 11 above, wherein the plurality of n characteristics include two or more of an overall loudness level, normalized acoustic power within predetermined frequency bands, absolute acoustic power within predetermined frequency bands, normalized and/or absolute power level of dominant narrow-band sounds and/or random noise, beat frequency, or onset frequency (Koyama, levels in different frequency bands, including absolute power decimal and average power decimal in figs. 17-18, 19a-19b, and Takagi, solution candidates Ph in step SP66 of fig. 7 and with fitting parameters of the hearing aid and the discussion above).
Claim 14 has been analyzed and rejected according to claims 13 and 2 above.
Claim 15 has been analyzed and rejected according to claims 14 and 3 above.

Response to Arguments

Applicant's arguments filed on August 3, 2021 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. The Examiner has thoroughly reviewed Applicants' arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitations.
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LESHUI ZHANG/
Primary Examiner, Art Unit 2654